DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5, 7-11 are currently pending.
Response to Amendment
The amendment filed on 08/11/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 05/26/2021
The examiner modified the rejection below to address claimed amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and in view of Woo et al (PG Pub 20150207003) and Wu (CN202977488, English translation is provided).
Regarding claim 1, Kim et al teaches a solar module comprising:
solar cell 101 [fig 7];

a light reflector 256  above a surface of the solar cell, the light reflector being elongated [fig 7]

a protective component 251 that covers the surface of the solar cell; and an encapsulant 252 between the solar cell and the light reflector and  the protective component [fig 7]

the light reflector is disposed along only one direction and is not disposed along a direction orthogonal to the one direction when the surface of the solar cell is viewed from a normal direction [para 30 fig 5 and 7]

Kim et al teaches the reflector as claimed, but Kim et al does not teach the reflector having structure as claimed.
Woo et al teaches a solar cell module comprising light reflector being elongated and including a light reflective film FRC and an insulating component RFB [para 81]. Also, the light reflective film has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, and a tangential direction of at least part of a ridge line of the protruding portion and a longitudinal direction of a part of the light reflector intersect when the solar cell is seen in a plan view, the part of the light reflector including the at least part of the ridge line [fig 5 9]. 
Wu teaches a solar cell comprising reflective ray 2 having zigzag structure when a light receiving surface of the solar cell is viewed in the normal direction.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the reflector of Kim et al by the second reflector of Woo et al for 
As for combination, modified Kim et al teaches the straight side and a longitudinal direction of the light reflector are parallel when the surface of the solar cell is viewed in a normal direction, and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surface of the solar cell is viewed in the normal direction [fig 7 A B 9 para 120-122, Woo et al; fig 1, Wu].

Regarding claim 8,  modified Kim et  al teaches a plurality of solar cells each being the solar cell, the plurality of solar cells being coplanar and spaced apart from each other, wherein on a side facing back surfaces of the plurality of solar cells, the light reflector extends across two of the plurality of solar cells that are adjacent [fig 5, Kim et al].
Regarding claim 9, modified Kim et al teaches the light reflector only being partially overlapped the solar cell in a thickness direction of the solar cell module [fig 7, Kim et al].
Regarding claim 10, modified Kim et al teaches the reflector being disposed along only one direction and along a straight side on a peripheral portion of the solar cell [fig 5 para 30], and modified Kim teaches the straight side and a longitudinal direction of the .
 

Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and Woo et al (PG Pub 20150207003) and Wu (CN202977488, English translation is provided) as applied to claim 1 above, and further in view of Collete et al (PG pub 20020007845).
Regarding claim 2, modified Kim et al teaches the reflector having uneven structure as claimed, but modified Kim et al does not teach the reflector having structure as claimed. It is noted that changing the shape would change the width W and L as well as the angle as claimed.

Collette et al teaches a reflector being used between solar cells and the shape of the reflector being controlled or optimized for better illumination uniformity [para 75]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the shape of the reflector to meet the claimed expression 1 and 2 for better illumination uniformity [para 75]. 

Regarding claim 3, 7, modified Kim et al teaches the reflector having uneven structure as claimed, but modified Kim et al does not teach the reflector having structure as claimed. It is noted that changing the shape would change the width W and L as well as the angle as claimed.

Collette et al teaches a reflector being used between solar cells and the shape of the reflector being controlled or optimized for better illumination uniformity [para 75]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20140116495) and Woo et al (PG Pub 20150207003) and Wu (CN202977488, English translation is provided) as applied to claim 1 above, and further in view of Moon et al (PG pub 20130340804).
Regarding claim 11, modified Kim et al teaches the claimed limitation, but modified Kim does not teach the light reflective film faces a back surface protective component.
Moon et al teaches a reflector 142 either facing the front cover or facing the backsheet 200 [para 119 fig 6 17 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective film of modified Kim et al to be faced the back surface protective component for increasing the reflecting light and improving the cell’s efficiency [para 120].
Response to Arguments
Applicant’s arguments filed on 08/11/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UYEN M TRAN/Primary Examiner, Art Unit 1726